UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 6, 2017 Advanced Environmental Petroleum Producers Inc. (Exact name of registrant as specified in its charter) Florida 333-192405 46-3046340 (state or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 14405 Walters Road, Suite 780 Houston, TX (address of principal executive offices) (zip code) 281-402-3167 (registrant’s telephone number, including area code) 215 North Jefferson Street, Ossian, Indiana 46777 (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.01 Changes in Control of Registrant. As previously reported in a Current Report on Form 8-K of Advanced Environmental Petroleum Producers, Inc. (the “Company,” “us,” “we,” “our” or words of similar meaning), filed with the Securities and Exchange Commission (the “SEC”) on March 14, 2017 (the “Signing 8-K”), pursuant to a Stock Purchase Agreement dated as of March 6, 2017 (the“Purchase Agreement”) by and among Oncolix, Inc., a Delaware corporation (the“Purchaser”), Brian K. Kistler, at that time our majority shareholder and sole executive officer, employee and director on our Board of Directors (the “Board”), New Opportunity Business Solutions, Inc. a corporation whose sole shareholder is Mr. Kistler (“NOBS,”and together with Mr. Kistler, collectively, the“Seller”) and the Company, the Seller agreed to sell 61,465,130 shares of our common stock owned by the Seller (approximately 66% of our issued and outstanding shares) to the Purchaser for a purchase price of $315,000 (the“Share Acquisition”). On April 6, 2017, pursuant to the Purchase Agreement, the closing (the “Closing”) of the Share Acquisition occurred and the Purchaser acquired the 61,465,130 shares of our common stock from the Seller pursuant to the Purchase Agreement, resulting in a change in control of the Company. As a result of the Share Acquisition, the Purchaser became the majority shareholder of the Company, the Board appointed Michael T. Redman as a director to the Company’s Board and as Chief Executive Officer and President, and J. Donald Payne as a director to the Board and Secretary and chief accounting officer of the Company. Immediately following such appointments, all of our officers and directors resigned from all such and other positions with the Company. Mr. Redman and Mr. Payne may be deemed affiliates of the Purchaser. The sale of the 61,465,130 shares was exempt from the registration requirements of the Securities Act of 1933, as amended (the “1933 Act”). Because the Company may be considered a shell company (as defined in Section 405 of the 1933 Act), it is required by Section (a)(8) of Item 5.01 of Form 8-K to provide the information required by Form 10 under the Securities Exchange Act of 1934, as amended. The information required by Items 1, 1A, 2, 3,8, 9, 10,12,14 and 15 of Form 10 are incorporated by reference to the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2016 and filed with the SEC on or about April 4, 2017.The information required by Item 11 of Form 10 is incorporated by reference to the Registrant's Registration Statement on Form S-1 declared effective on November 12, 2014. The information required by Item 13 of Form 10 is incorporated by reference to the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2016 filed on April 4, 2017, and the Company's Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2016 filed on November 22, 2016. 2 In response to Item 4 of Form 10, the following table sets forth certain information, as of April 6, 2016, concerning shares of our common stock, the only class of its securities that is issued and outstanding, held by (1) each shareholder known by the Company to own beneficially more than five percent of the common stock, (2) each director of the Company, (3) each executive officer of the Company, and (4) all directors and executive officers of the Company as a group: Name of Beneficial Owner Direct Amount of Beneficial Owner Position Percent of Class (2) Officers and Directors Michael T. Redman (1) Chief Executive Officer, President, Principal Executive Officer and Principal Financial Officerand Director 65.45% J. Donald Payne (1) Secretary, Chief Accounting
